REYNOLDS, J.
This is a suit in which plaintiff obtained a writ of sequestration and had seized certain cotton, corn, sugar cane, hogs and potatoes. • He claimed to own a'half interest in the cotton and sugar cane and to own all of the corn, hogs and potatoes. Plaintiff also sues for judgment for work done for the defendant and for the value of property belonging to plaintiff held by defendant.
The defendant claimed that plaintiff was due him for account of supplies furnished in an amount more than enough to pay plaintiff for all his account and to take up his interest in the corn and cotton, and denies that he ever claimed the hogs, sugar cane or potatoes.
There was judgment for plaintiff and defendant appealed. Judgment amended.
OPINION.
The contention in this case is largely one of fact touching the correctness of plaintiff’s account for work done for the defendant and the correctness of defendant’s account for supplies furnished to plaintiff and the value of property belonging to plaintiff held by the defendant.
The District Judge, in a carefully considered, written opinion, adjusted the accounts of both plaintiff and defendant and found that defendant was due plaintiff $22.41. ■ After carefully reading all the evidence, we are not prepared to say that there is any manifest error in the finding of the District Judge on this question of fact as to the correctness of plaintiff’s and defendant’s accounts.
The District Judge gave plaintiff judgment for one half of three bales of cotton, n our opinion his judgment should have been for a one half interest in two bales of cotton, for the reason that we think the evidence shows there were but two bales of cotton to be divided between plaintiff and defendant.
Plaintiff testified (page 22) that he made about six bales of cotton.
Mrs. S. B. Bynum testified (page 35) that about half of the cotton was burned.
From this evidence we have reached the conclusion that plaintiff made about six bales of cotton, one half of it was burned, and one bale was sold by plaintiff and defendant, leaving two bales to be divided.
Only two bales of cotton were seized by the sheriff under the writ of sequestration herein.
For these reasons, it is ordered, adjudged and ,decreed that the judgment of the lower court be so amended as to read as follows:
It is therefore ordered, adjudged and decreed that plaintiff, F. B. Bynum, do have and recover judgment against defendant, James Wiliams, decreeing said. Bynum to *75be the owner of and entitled to the possession of an undivided half of the two bales of cotton under seizure in this case, or the proceeds thereof.
It is further ordered, adjudged and decreed that plaintiff have judgment against defendant for the full sum of $22.41 with 5% per annum interest thereon from judicial demand until paid.
It is further ordered that the writ of sequestration herein sued out be, and the same is hereby, sustained, without damages.
And, as thus amended, the judgment of the lower court is affirmed.
It is further ordered that defendant James Williams pay all the costs of this suit, except the costs of the appeal.